Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Ramraz (US Patent 10402302), in view of Yerrnakov (US PGPub 20110307951}, in view of Zhu (US PGPub 20150244811), in view of Cui (US PGPub 20130311890), in view of Morsi (US PGPub 20130227573), and further in view of Carrier (US Patent 9823950)  failed to disclose: a method of deploying at least one generic pipeline, the method comprising: creating, by a processor, a virtual container including at least one generic pipeline that is generically executable in a plurality of different continuous integration and delivery (CI/CD) environments, the creating comprising: incorporating at least one stage script into the at least one generic pipeline, the at least one stage script defining a flow for the at least one generic pipeline and calling on utility libraries to perform their functions at appropriate points in the flow; and provisioning the virtual container with features from at least a portion of at least one utility library, the features including instructions for at least one generic application task during at least one step in the flow of the at least one generic pipeline; creating, by the processor, a separate pipeline definition for executing the generic pipeline within each of the plurality of different CI/CD environments, each pipeline definition indicating the CI/CD environment for which it is created and being configured to operate only in the CI/CD environment for which it is created, and each pipeline definition comprising a build script that, when executed in the CI/CD environment for which it is created, causes the CI/CD environment to execute the at least one generic pipeline; and deploying, by the processor, at least one of the pipeline definitions along with the virtual container in the CI/CD environment for which the at least one of the pipeline definitions is created, thereby enabling execution of the at least one generic pipeline within the CI/CD environment for which the at least one of the pipeline definitions is created, wherein transitioning a pipeline from the CI/CD environment for which the at least one of the pipeline definitions is created to 

Regarding Claim 1, the closest prior-art found, Ramraz, Yermakov, Zhu, Cui, Morsi and Carrier discloses of A method of deploying at least one generic pipeline, the method comprising: creating, by a processor, a virtual container including at least one generic pipeline that is generically executable in a continuous integration and delivery (CI/CD) environments, the creating comprising: incorporating at least one stage script into the at least one generic pipeline, the at least one stage script defining a flow for the at least one generic pipeline; and provisioning the virtual container with features from at least a portion of at least: creating, by the processor, a pipeline definition for executing the generic pipeline within CI/CD environments, and each pipeline definition comprising a build script that, when executed in the CI/CD environment for which it is created, causes the CI/CD environment to execute the at least one generic pipeline; and deploying, by the processor, at least one of the pipeline definitions along with the virtual container in the CI/CD environment for which the at least one of the pipeline definitions is created, thereby enabling execution of the at least one generic pipeline within the CI/CD environment for which the at least one of the pipeline definitions is created.
However, the prior art, Ramraz, Yermakov, Zhu, Cui, Morsi and Carrier failed to disclose such as one utility library, the features including instructions for at least one generic application task during at least one step in the flow of the at least one generic pipeline; creating, by the processor, a separate pipeline definition for executing the generic pipeline within each of the plurality of different CI/CD environments, each pipeline definition indicating the CI/CD environment for which it is created and being configured to operate only in the CI/CD environment for which it is created, wherein transitioning a pipeline from the CI/CD environment for which the at least one of the pipeline definitions is created to another CI/CD environment includes customizing only the build script for the other CI/CD environment.  
Claim 8 is the system claim, similar to the claim 1, and claim 15 is another method claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193